HAWKINS, Judge.
Conviction was under the provisions of Chapter 195, Acts Regular Session, 41st Legislature, which sought to amend article 602 P. C., 1925, making penal the act of deserting a wife or minor child; punishment was assessed at confinement in the county jail for six months.
The amended act referred to above has been held unconstitutional because of a defective caption. See Ex parte Heartsill, 118 Texas Crim. Rep., 157, 38 S. W. (2d) 803; Smith v. State, 118 Texas Crim. Rep., 92, 39 S. W. (2d) 53; McBrayer v. State, 118 Texas Crim. Rep., 90, 41 S. W., 245.
The prosecution proceeded in the District Court as if it were a felony. The defect in the caption of the art in question was called to the trial court’s attention in the motion for new trial.
*104Under the authorities cited the judgment must be reversed and the cause remanded, and it is so ordered.

Reversed and remanded.